January 18, 1923. The opinion of the Court was delivered by
The record shows:
"This action was commenced in the Court of Common Pleas for Hampton County, and the plaintiffs, by their original complaint, demanded judgment against the defendants for the sum of $5,920.50. The action was commenced in January, 1921. In January, 1922, the complaint was amended under an order of the Court allowing same in certain particulars as will hereafter appear, so as to increase the demand against the defendant to the sum of $9,178.40. Before the call of the case, Mrs. Mary M. Waring, as administratrix of the estate of M.A. Waring, deceased, was substituted, by order of the Court, party plaintiff in the place and stead of M.A. Waring, deceased.
"The defendants answered to both complaints, denying practically every allegation therein. It was admitted that Hamilton Ridge Lumber Corporation was a corporation, and doing business as alleged, and admitted that it (the defendant) purchased from William Gifford certain timber. The other allegations were denied.
"The case was called for trial in its proper order on the roster for the February term, 1922, of the Court of Common Pleas for Hampton County. Randolph Murdaugh, Esq., who appeared as counsel of record for defendant, announced to the Court that he had written the defendant three weeks before the date of trial informing defendant that the case would be for trial on the date set for it, and informed it of the date set, and that he would not represent them in the case unless his fees for former services and his fees in this case were by date of trial paid; that, not hearing from defendant, he desired to be excused by the Court as counsel for defendant, and a statement of exoneration placed in the record. Mr. Gooding, who now appears for defendant, thereupon stated to the Court that Mr. Paschall, president of the defendant corporation, had wired him to attempt to get a postponement of the case, and a telegram was presented stating that Mr. Paschall was ill in Savannah, Ga., *Page 439 
and unable to attend Court at this time. Mr. Gooding further stated that he had not accepted employment as counsel in the case, and would not accept employment until Mr. Murdaugh received settlement from defendant, or sufficient assurance of payment was made. Mr. Murdaugh had stated in open Court that he had no objection, and would gladly surrender the files in the case to such counsel. Mr. Gooding desired to make a motion for continuance, as requested by the telegram, which motion was refused. Thereupon the case was ordered to trial by the presiding Judge, and the jury rendered a verdict in favor of the plaintiff and against the defendant in the sum of $8,403.36."
"Mr. Gooding, after the trial of the case, and during the term, having been assured by Mr. Paschall that Mr. Murdaugh would be paid in full for his services, was employed by Hamilton Ridge Lumber Corporation, and then attempted to procure an order of substitution of attorneys, Mr. Murdaugh consenting, but the presiding Judge refused to sign an order of substitution, stating that he would not do so until the attorney of record had been paid. The February term of Court for Hampton County adjourned a few days afterward, and before the conditions imposed by the Circuit Judge had been carried out. An order of substitution was thereafter granted at Ridgeland, the Court next succeeding the Hampton Court in the Fourteenth Circuit. Defendants thereupon gave notice of intention to appeal to the Supreme Court of this State, which appeal has been perfected."
I. The first assignment of error is in refusing the defendant the right to be allowed to be represented by counsel. This assignment of error cannot be sustained. It was within the discretion of the Circuit Judge, under Rule VII of the Circuit Court, and we see no abuse of discretion. It is true the notice of withdrawal was conditional, but the condition was dependent upon the action of the appellant, and it knew what it would do. There was *Page 440 
no suggestion that the attorneys' fees were unreasonable. There was no suggestion that the appellant could not pay the fees. From the record it appears that the appellant willfully made the situation in which it would be without counsel, and then demanded that its case should be continued. Appellant's attorney admitted at the hearing that the only thing he could do was to move for a continuance. If a party to an action can force a continuance by the willful discharge of his attorney just before the time for trial, and then secure a continuance, there would be no way in which the trial of a case can be forced.
II. The next assignment of error is that there was no evidence to support a judgment against the appellant. There was evidence, and this assignment of error cannot be sustained.
III. The next is that there was no evidence upon which to found a verdict as to uncut timber. There was evidence that there was a contract to cut this timber, and the appellant prevented the cutting.
IV. The next is as to the introduction of evidence. The testimony was not objected to, and it was the fault of the appellant that it was not in a position to object.
V. The last to be considered is that the verdict was cumulative. This assignment of error must be sustained. The statement of account upon which the verdict and judgment was based is:
Statement introduced in evidence as Exhibit G, as follows:

Overpaid purchase price __________________________ $  224.52
Lumber at Estill unpaid for ______________________    623.90
27,021 feet at Gifford at $23.00 per M, less $2.00
   for the loading, is $621.48, less $34.04 ______    587.44
250,000 feet standing at $15.00 per M ____________  3,750.00
Lost by mules, profit and feed ___________________  2,880.00
Lost by salary and damages to J.K. Brunson _______    337.50
                                                   _________
                                                   $8,403.36
 *Page 441
The complaint alleged:
"That the plaintiffs, at their own cost and expense, were to cut and load the said timber on board cars on the Seaboard Air Line Railway at Gifford, S.C. and ship the same to the said defendant at the said Town of Estill, S.C."
The plaintiffs allege that they were to pay the expenses, presumably out of their profits. The plaintiffs allege that they were to pay the expenses, and, as there was no evidence to the contrary, they cannot recover both profits and expenses.
The judgment of this Court is that, if the plaintiffs will remit on the record of the judgment (within 10 days after it has received notice of the filing of the remittitur herein) the sum of $3,217.50, as:
Lost by mules, profits and feed ___________________ $2,880.00
And lost by salary and damages to J.K. Brunson ____    337.50
                                                    _________
                      Total _______________________ $3,217.50

— then the judgment appealed from as reduced is affirmed. Otherwise, new trial is granted.
MR. CHIEF JUSTICE GARY did not sit.